TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 20, 2019



                                     NO. 03-19-00315-CR


                               Guadalupe Hernandez, Appellant

                                                v.

                                 The State of Texas, Appellee




      APPEAL FROM THE 299TH DISTRICT COURT OF TRAVIS COUNTY
                BEFORE GOODWIN, BAKER, AND TRIANA
   DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE TRIANA




This is an appeal from the order denying disclosure of grand-jury proceedings entered by the trial

court. Having reviewed the record, it appears that the Court lacks jurisdiction over this appeal.

Therefore, the Court dismisses the appeal for want of jurisdiction. Because appellant is indigent

and unable to pay costs, no adjudication of costs is made.